DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18, 19, 21, 23, 28, 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of De La Huerga (US 2002/0038392 A1) and in further view of Herbert et al. (US 2014/0231301 A1).

With regard to claim 18, Alexander discloses A device (Fig. 1) for dosed dispensing of an infusion fluid to a patient, comprising: a fluid vessel (5) to accommodate the infusion fluid (Col 3, lines 10-20); a patient access (2); an infusion line (4) having an overall length, defined by a first end (end connected to fluid vessel 5) and a second end (end connected to patient access at 2), arranged between the fluid vessel and the patient access during use of the device (As shown in Fig. 1), at least a section of the overall length of the infusion line having a predefined inner diameter and a predefined length (inherent in any fluid line); wherein the fluid vessel, the infusion line and the patient access are in fluid communication with one another (Fig. 1); wherein the device is configured to dispense an amount of infusion fluid from the fluid vessel through the infusion line to the patient access over a predetermined time period in a manner dependent on a predefined height at which the fluid vessel is arranged above the patient access (Col 3, lines 10-20); and wherein a flow of the infusion fluid through the overall infusion line length is regulated only by the section of the overall infusion line length having the predefined inner diameter and the predefined length itself without an additional regulation device positioned along the overall infusion line length to regulate the flow of the infusion fluid through the infusion line (no pumping or fluid flow control mechanism are used to determine the flow rate. The only other structure is 9 but which only acts to hold the tube in place and is not considered a flow control mechanism), whereby volumetric flow rate of the infusion fluid from the fluid vessel to the patient is limited by the infusion line (Col 3, lines 10-20), wherein the fluid vessel (5) includes a reserve volume of the infusion fluid whereby the infusion fluid that is dispensed is extendable beyond a predetermined time period (the bag 5 contains enough fluid for continuous injection and is not decided to be a single dose, and therefore, can be considered to have enough fluid as a reserve volume).
However, Alexander does not disclose the fluid vessel including dosage instructions.
De La Huergo teaches a similar type system having an IV bag (Fig. 26, element 140) with connected tubing (150) to deliver to a patient (12). The IV bag is equivalent to the claimed fluid vessel and includes a tag (200) that contains dosage instruction which identifies a time period over which the infusion fluid of the fluid vessel is dispensed ([0112], time to administer the medicament is stored in the memory of tag 200 which contains contents 220). De La Huergo further teaches the use of a label (146) on the fluid vessel providing convention information ([0108]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid vessel of Alexander to have dosage instructions as taught by De La Huergo for the purpose of allowing quick access to information regarding the patient, medication and dosage for accurate delivery ([0110]-[0112]). 
However, Alexander/De La Huergo do not explicitly disclose the fluid vessel including a predetermined dosage instruction identifying a predetermined time period over which the infusion fluid of the fluid vessel is dispensed. 
Herbert teaches labeling containers with generic information inlcluding a predetermined dosage instruction which identifies a predetermined time period over which the medication should be dispensed ([0013]). Thus, the label is written independent of the patient as it only provides generic instructions about the medication ([0013]). This type of labeling could be attached to the fluid vessel of Alexander/De La Huergo. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid vessel of Alexander/De La Huergo to include the fluid vessel having a predetermined dosage, and time period of infusion as a label as taught by Herbert for the purpose of identifying and advising a patient of appropriate dosing instructions ([0013]). 
	
With regard to claim 19, Alexander discloses wherein the infusion vessel (5) and the infusion line 4) are inextricably linked to each other (Fig. 1). 
With regard to claim 21, Alexander discloses dispensing the infusion fluid over several hours (Col 1, lines 23-30). However, Alexander does not explicitly disclose delivering 1 liter in 24 hours to about 1 liter in 3 hours. 
However, it would be prima facie obvious for one of ordinary skill in the art to modify the delivery parameters to be within the range of about 1 liter in 24 hours to 1 liter in 3 hours because do so would not alter the overall function of the device. 
With regard to claim 23, Alexander discloses wherein the fluid vessel (5) is an infusion bag (see Fig. 1). 
With regard to claim 28, Alexander discloses wherein the patient access is a peripheral venous catheter or a central venous catheter or an enteral access (Col 1, lines 14-22).
With regard to claim 29, Alexander discloses wherein the patient access (2) is inextricably linked with the infusion line (4). 
With regard to claim 30, Alexander discloses wherein the device is a single-use device configured for one-time use (any device can be configured for a one-time use situation in which it can be disposed after use). 
With regard to claim 31, Alexander discloses wherein a surface within the infusion line is hydrophilic or hydrophobic (the line 4 would inherently be categorized in one of the two categories as these two categories are opposite of each other and the line would necessarily need to be one of the two). 



Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of De La Huerga (US 2002/0038392 A1) and in further view of Bazzato (US 4,306,976).
With regard to claim 24, Alexander/De La Huerga teaches the claimed invention except for the line being free of air. 
 Bazzato teaches wherein the fluid vessel (1) and the infusion line are free of air (Col 1, lines 46-66).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/De La Huerga with the line free of air as taught by Bazzato for the purpose of to prevent contamination and reduce risk when delivering to the patient (Col 1, lines 46-66).

Claim 20, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of De La Huerga (US 2002/0038392 A1) and in further view of Herbert et al. (US 2014/0231301 A1) and Edwards (US 4,116,646). 
With regard to claim 20, Alexander/De La Huerga/Herbert discloses the claimed invention except for a filter. 
Edwards teaches a similar type device (fig. 1) including a fluid vessel (28), a fluid line (32/34) and a patient access location (at the end of 34) and  further comprises a filter (10) arranged between the fluid vessel (28) and the infusion line (34) to filter infusion fluid accommodated in the fluid vessel (Col 1, line 38 to Col 2, line 2). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/De La Huerga/Herbert with the filter as taught by Edwards for the purpose of preventing gas, such as air, from building up in the fluid line (Col 1, line 38 to Col 2, line 2). 
With regard to claim 25, Alexander/De La Huerga/Herbert disclose the claimed invention except for a vent. 
Edwards teaches wherein the device comprises a vent (26, membrane, Col 3, line 65-67). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/De La Huerga/Herbert with the vent as taught by Edwards for the purpose of preventing gas, such as air, from building up in the fluid line (Col 1, line 38 to Col 2, line 2). 
With regard to claim 26, Alexander/De La Huerga/Herbert discloses the claimed invention except for the vent. 
Edwards teaches wherein the vent (26) is provided by a venting valve (22c). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/De La Huerga/Herbert with the vent as taught by Edwards for the purpose of preventing gas, such as air, from building up in the fluid line (Col 1, line 38 to Col 2, line 2). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of De La Huerga (US 2002/0038392 A1) and in further view of Herbert et al. (US 2014/0231301 A1) and Amisar et al. (US 2007/0235623).
With regard to claim 22, Alexander discloses the claimed invention including a bag that can be hung by a pole. 
However, Alexander/De La Huerga/Herbert does not explicitly disclose the height at which the bag is hung. 
Amisar teaches a similar device having a fluid vessel (2, Fig. 6a/6b), an infusion line (extending at 4) and further teaches a pole (12 for hanging the fluid vessel at a height in the range of about 60cm to about 80cm ([0003]). 
 Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/De La Huerga/Herbert with the specific height for hanging the fluid vessel as taught by Amisar for the purpose of providing enough pressure to deliver through the fluid line by gravity alone ([0003]). 

Claim 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of De La Huerga (US 2002/0038392 A1) and in further view of Herbert et al. (US 2014/0231301 A1) and Gordon et al. (US 3,425,415).
With regard to claim 32, Alexander/De La Huerga/Herbert discloses the claimed invention except for a scale. 
Gordon teaches a similar device having a fluid vessel (Fig. 1, element 12), an infusion line (13) leading to a patient access location (at 14). Gordon further teaches a scale (34/22)  which is usable to determine the weight of the fluid vessel (Col 3, lines 2-43). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/De La Huerga/Herbert with the scale as taught  by Gordon for the purpose of measuring dosage of fluids out of the container (Col 3, lines 2-43). 
With regard to claim 33, Alexander/De La Huerga/Herbert discloses the claimed invention except for a scale. 
Gordon teaches wherein the scale has a display device (34 includes markings that can be seen by a user). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/De La Huerga/Herbert with the scale as taught  by Gordon for the purpose of measuring dosage of fluids out of the container (Col 3, lines 2-43). 
With regard to claim 34, Alexander/De La Huerga/Herbert discloses the claimed invention except for a display device. 
Gordon teaches wherein the display device is configured to display a weight of the fluid vessel arranged at the scale and/or display a fluid amount of the fluid vessel arranged at the scale (Col 3, lines 2-43). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/De La Huerga/Herbert with the scale as taught  by Gordon for the purpose of measuring dosage of fluids out of the container (Col 3, lines 2-43). 
With regard to claim 35, Alexander/De La Huerga/Herbert discloses the claimed invention except for explicit teaching an adjustable height stand. 
Gordon teaches wherein the device comprises an adjustable height stand (17) configured to adjust the height of the fluid vessel above the patient (Col 2, lines 39-59). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/De La Huerga/Herbert with the stand as taught by Gordon for the purpose of hanging the container at a height above the patient for delivery into the patient (Col 2, lines 39-59). 
With regard to claim 36, Alexander/De La Huerga/Herbert discloses the claimed invention except for the stand. 
Gordon teaches wherein the adjustable height stand (17) configured to adjust the height of the fluid vessel above the patient access as a function of the weight of the fluid vessel, such that the time period in which the infusion fluid is administered to the patient access is adjusted (as fluid is delivered the container becomes lighter and is therefore moves upward through the stand device (16) thereby regulating the height and fluid flow of the medication towards the patient (Col 2, lines 39-59; Col 3, lines 2-43). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/De La Huerga/Herbert with the stand as taught by Gordon for the purpose of hanging the container at a height above the patient for delivery into the patient (Col 2, lines 39-59). 
With regard to claim 37, Alexander/De La Huerga/Herbert discloses the claimed invention except for the stand. 
Gordon teaches wherein the weight of the fluid vessel is measurable in predefined intervals, such that the height is adjustable according to the weight change (col 2, line 39-59; Col 3, lines 2-43). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/De La Huerga/Herbert with the stand as taught by Gordon for the purpose of hanging the container at a height above the patient for delivery into the patient (Col 2, lines 39-59). 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of Lareau et al. (US 2012/0245563 A1) and in further view of De La Huerga (US 2002/0038392 A1) and Herbert et al. (US 2014/0231301 A1).
With regard to claim 38, Alexander discloses A device (Fig. 1) for dosed dispensing of an infusion fluid to a patient, comprising: a fluid vessel (5) to accommodate the infusion fluid (Col 3, lines 10-20); a patient access (2); an infusion line (4) having an overall length, defined by a first end (end connected to fluid vessel 5) and a second end (end connected to patient access at 2), arranged between the fluid vessel and the patient access during use of the device (As shown in Fig. 1), at least a section of the overall length of the infusion line having a predefined inner diameter and a predefined length (inherent in any fluid line); wherein the fluid vessel, the infusion line and the patient access are in fluid communication with one another (Fig. 1); wherein the device is configured to dispense an amount of infusion fluid from the fluid vessel through the infusion line to the patient access over a predetermined time period in a manner dependent on a predefined height at which the fluid vessel is arranged above the patient access (Col 3, lines 10-20); and wherein a flow of the infusion fluid through the overall infusion line length is regulated only by the section of the overall infusion line length having the predefined inner diameter and the predefined length itself without an additional regulation device positioned along the overall infusion line length to regulate the flow of the infusion fluid through the infusion line (no pumping or fluid flow control mechanism are used to determine the flow rate. The only other structure is 9 but which only acts to hold the tube in place and is not considered a flow control mechanism), whereby volumetric flow rate of the infusion fluid from the fluid vessel to the patient is limited by the infusion line (Col 3, lines 10-20), wherein the fluid vessel (5) includes a reserve volume of the infusion fluid whereby the infusion fluid that is dispensed is extendable beyond a predetermined time period (the bag 5 contains enough fluid for continuous injection and is not decided to be a single dose, and therefore, can be considered to have enough fluid as a reserve volume)..
However, Alexander does not disclose a section of the infusion line having a predefined inner diameter, where the predefined inner diameter is less than a diameter of a further section of the infusion line. 
Lareau teaches a catheter having a second with a predefined inner diameter (Fig. 5, at 134) that is less than a diameter of a further section of the infusion line (at 135). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with the changing inner diameter as taught by Lareau in order to change the flow dynamics within the infusion line and allow for optimization of the fluid flow ([0018]). 
However, Alexander/Lareau do not teach the fluid vessel including dosage instructions.
De La Huergo teaches a similar type system having an IV bag (Fig. 26, element 140) with connected tubing (150) to deliver to a patient (12). The IV bag is equivalent to the claimed fluid vessel and includes a tag (200) that contains dosage instruction which identifies a time period over which the infusion fluid of the fluid vessel is dispensed ([0112], time to administer the medicament is stored in the memory of tag 200 which contains contents 220). De La Huergo further teaches the use of a label (146) on the fluid vessel providing convention information ([0108]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid vessel of Alexander/Lareau to have dosage instructions as taught by De La Huergo for the purpose of allowing quick access to information regarding the patient, medication and dosage for accurate delivery ([0110]-[0112]). 
However, Alexander/De La Huergo do not explicitly disclose the fluid vessel including a predetermined dosage instruction identifying a predetermined time period over which the infusion fluid of the fluid vessel is dispensed. 
Herbert teaches labeling containers with generic information inlcluding a predetermined dosage instruction which identifies a predetermined time period over which the medication should be dispensed ([0013]). Thus, the label is written independent of the patient as it only provides generic instructions about the medication ([0013]). This type of labeling could be attached to the fluid vessel of Alexander/De La Huergo. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid vessel of Alexander/De La Huergo to include the fluid vessel having a predetermined dosage, and time period of infusion as a label as taught by Herbert for the purpose of identifying and advising a patient of appropriate dosing instructions ([0013]).


Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of Lareau et al. (US 2012/0245563 A1) and in further view of  De La Huerga (US 2002/0038392 A1) and Herbert et al. (US 2014/0231301 A1) Meyer et al. (US 4,979,644).
With regard to claim 39, Alexander/Lareau/De La Huerga/Herbert teach the claimed invention except for the specific inner diameter. 
Meyer teaches a catheter having a diameter of 0.016 inches which is equivalent to 0.4054 mm (Col 3, lines 29-41) and discusses that the diameter is one of the parameters that is used to achieve a specific flow rate (Col 3, lines 29-41). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/Lareau/De La Huerga/Herbert with the specific inner diameter as taught by Meyer for the purpose of optimizing the flow rate for the desired purpose (Col 3, lines 39-41). 

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of De La Huerga (US 2002/0038392 A1) and in further view of Herbert et al. (US 2014/0231301 A1) and Meyer et al. (US 4,979,644).
With regard to claim 40, Alexander/De La Huerga/Herbert teach the claimed invention except for the specific inner diameter. 
Meyer teaches a catheter having a diameter of 0.016 inches which is equivalent to 0.4054 mm (Col 3, lines 29-41) and discusses that the diameter is one of the parameters that is used to achieve a specific flow rate (Col 3, lines 29-41). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/De La Huerga/Herbert with the specific inner diameter as taught by Meyer for the purpose of optimizing the flow rate for the desired purpose (Col 3, lines 39-41). 


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of Christensen et al. (US 6,569,128 B1) and in further view of De La Huerga (US 2002/0038392 A1) and Herbert et al. (US 2014/0231301 A1).

With regard to claim 18, Alexander discloses A device (Fig. 1) for dosed dispensing of an infusion fluid to a patient, comprising: a fluid vessel (5) to accommodate the infusion fluid (Col 3, lines 10-20); a patient access (2); an infusion line (4) having an overall length, defined by a first end (end connected to fluid vessel 5) and a second end (end connected to patient access at 2), arranged between the fluid vessel and the patient access during use of the device (As shown in Fig. 1), at least a section of the overall length of the infusion line having a predefined inner diameter and a predefined length (inherent in any fluid line); wherein the fluid vessel, the infusion line and the patient access are in fluid communication with one another (Fig. 1); wherein the device is configured to dispense an amount of infusion fluid from the fluid vessel through the infusion line to the patient access over a predetermined time period in a manner dependent on a predefined height at which the fluid vessel is arranged above the patient access (Col 3, lines 10-20), wherein the fluid vessel (5) includes a reserve volume of the infusion fluid whereby the infusion fluid that is dispensed is extendable beyond a predetermined time period (the bag 5 contains enough fluid for continuous injection and is not decided to be a single dose, and therefore, can be considered to have enough fluid as a reserve volume)..
However, while Alexander does not show or disclose the use of any additional pumping mean or clamps, Alexander does not explicitly disclose that only the section of the infusion line is used to determine flow rate.
Christensen teaches wherein a flow of the infusion fluid through the overall infusion line (fig. 1, 5, 6) length is regulated only by the section of the overall infusion line length having the predefined inner diameter and the predefined length itself without an additional regulation device positioned along the overall infusion line length to regulate the flow of the infusion fluid through the infusion line (Col 1, lines 29-37; Col 1, lines 45-58; Christensen teaches that a disadvantage of using a pump to change flow rates requires the use of several pumps and thus the present invention eliminates the need for a pumping mechanism to control flow rate, but rather uses a catheter’s internal diameter to control flow rate. Additionally and similarly, the use of flow restrictors presents the same disadvantages as the pumps and thus can also be eliminated by using the diameter of the catheter as the means of controlling flow rates).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/Lareau/De La Huerga such that only the diameter of the infusion line is used to determine flow rate as taught by Christensen as this eliminates the need for additional equipment such as multiple pumps or flow restrictors (Col 1, lines 29-37; Col 1, lines 45-58).
However, Alexander/Christensen do not teach the fluid vessel including dosage instructions.
De La Huergo teaches a similar type system having an IV bag (Fig. 26, element 140) with connected tubing (150) to deliver to a patient (12). The IV bag is equivalent to the claimed fluid vessel and includes a tag (200) that contains dosage instruction which identifies a time period over which the infusion fluid of the fluid vessel is dispensed ([0112], time to administer the medicament is stored in the memory of tag 200 which contains contents 220). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid vessel of Alexander/Christensen to have dosage instructions as taught by De La Huergo for the purpose of allowing quick access to information regarding the patient, medication and dosage for accurate delivery ([0110]-[0112]). 
However, Alexander/Christensen/De La Huergo do not explicitly disclose the fluid vessel including a predetermined dosage instruction identifying a predetermined time period over which the infusion fluid of the fluid vessel is dispensed. 
Herbert teaches labeling containers with generic information inlcluding a predetermined dosage instruction which identifies a predetermined time period over which the medication should be dispensed ([0013]). Thus, the label is written independent of the patient as it only provides generic instructions about the medication ([0013]). This type of labeling could be attached to the fluid vessel of Alexander/Christensen/De La Huergo. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid vessel of Alexander/Christensen/De La Huergo to include the fluid vessel having a predetermined dosage, and time period of infusion as a label as taught by Herbert for the purpose of identifying and advising a patient of appropriate dosing instructions ([0013]).


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 5,496,283) in view of Lareau et al. (US 2012/0245563 A1) and in further view of De La Huerga (US 2002/0038392 A1) and Christensen et al. (US 6,569,128 B1) and Herbert et al. (US 2014/0231301 A1).
With regard to claim 38, Alexander discloses A device (Fig. 1) for dosed dispensing of an infusion fluid to a patient, comprising: a fluid vessel (5) to accommodate the infusion fluid (Col 3, lines 10-20); a patient access (2); an infusion line (4) having an overall length, defined by a first end (end connected to fluid vessel 5) and a second end (end connected to patient access at 2), arranged between the fluid vessel and the patient access during use of the device (As shown in Fig. 1), at least a section of the overall length of the infusion line having a predefined inner diameter and a predefined length (inherent in any fluid line); wherein the fluid vessel, the infusion line and the patient access are in fluid communication with one another (Fig. 1); wherein the device is configured to dispense an amount of infusion fluid from the fluid vessel through the infusion line to the patient access over a predetermined time period in a manner dependent on a predefined height at which the fluid vessel is arranged above the patient access (Col 3, lines 10-20); and wherein a flow of the infusion fluid through the overall infusion line length is regulated only by the section of the overall infusion line length having the predefined inner diameter and the predefined length itself without an additional regulation device positioned along the overall infusion line length to regulate the flow of the infusion fluid through the infusion line (no pumping or fluid flow control mechanism are used to determine the flow rate. The only other structure is 9 but which only acts to hold the tube in place and is not considered a flow control mechanism), whereby volumetric flow rate of the infusion fluid from the fluid vessel to the patient is limited by the infusion line (Col 3, lines 10-20).
However, Alexander does not disclose a section of the infusion line having a predefined inner diameter, where the predefined inner diameter is less than a diameter of a further section of the infusion line. 
Lareau teaches a catheter having a second with a predefined inner diameter (Fig. 5, at 134) that is less than a diameter of a further section of the infusion line (at 135). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with the changing inner diameter as taught by Lareau in order to change the flow dynamics within the infusion line and allow for optimization of the fluid flow ([0018]). 
However, Alexander/Lareau do not teach the fluid vessel including dosage instructions.
De La Huergo teaches a similar type system having an IV bag (Fig. 26, element 140) with connected tubing (150) to deliver to a patient (12). The IV bag is equivalent to the claimed fluid vessel and includes a tag (200) that contains dosage instruction which identifies a time period over which the infusion fluid of the fluid vessel is dispensed ([0112], time to administer the medicament is stored in the memory of tag 200 which contains contents 220). De La Huergo further teaches the use of a label (146) on the fluid vessel providing convention information ([0108]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid vessel of Alexander/Lareau to have dosage instructions as taught by De La Huergo for the purpose of allowing quick access to information regarding the patient, medication and dosage for accurate delivery ([0110]-[0112]). 
However, while Alexander does not show or disclose the use of any additional pumping mean or clamps, Alexander does not explicitly disclose that only the section of the infusion line is used to determine flow rate.
Christensen teaches wherein a flow of the infusion fluid through the overall infusion line (fig. 1, 5, 6) length is regulated only by the section of the overall infusion line length having the predefined inner diameter and the predefined length itself without an additional regulation device positioned along the overall infusion line length to regulate the flow of the infusion fluid through the infusion line (Col 1, lines 29-37; Col 1, lines 45-58; Christensen teaches that a disadvantage of using a pump to change flow rates requires the use of several pumps and thus the present invention eliminates the need for a pumping mechanism to control flow rate, but rather uses a catheter’s internal diameter to control flow rate. Additionally and similarly, the use of flow restrictors presents the same disadvantages as the pumps and thus can also be eliminated by using the diameter of the catheter as the means of controlling flow rates).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander/Lareau/De La Huerga such that only the diameter of the infusion line is used to determine flow rate as taught by Christensen as this eliminates the need for additional equipment such as multiple pumps or flow restrictors (Col 1, lines 29-37; Col 1, lines 45-58).
However, Alexander/Lareau/De La Huergo/Christensen do not explicitly disclose the fluid vessel including a predetermined dosage instruction identifying a predetermined time period over which the infusion fluid of the fluid vessel is dispensed. 
Herbert teaches labeling containers with generic information including a predetermined dosage instruction which identifies a predetermined time period over which the medication should be dispensed ([0013]). Thus, the label is written independent of the patient as it only provides generic instructions about the medication ([0013]). This type of labeling could be attached to the fluid vessel of Alexander/De La Huergo. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid vessel of Alexander/LareauDe La Huergo/Christensen to include the fluid vessel having a predetermined dosage, and time period of infusion as a label as taught by Herbert for the purpose of identifying and advising a patient of appropriate dosing instructions ([0013]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 18-26, 28-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783